UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7824



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BERNARD HUDSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-91-363-A, CA-95-338-AM)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


George Lynde Richardson, Baileys Crossroads, Virginia, for Appel-
lant. Nanette Louise Davis, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion alleging that he was denied the

right to appeal his conviction and sentence. We have reviewed the

record and the district court's opinion and find no reversible

error. We note that neither the district court nor this court has
jurisdiction to extend the appeal period beyond the time limits set

forth in Fed. R. App. R. 4(b), and, in any event, Appellant waived

his right to appeal his conviction and sentence in his plea agree-

ment. Accordingly, we affirm substantially on the reasoning of the
district court. United States v. Hudson, Nos. CR-91-363-A; CA-95-
338-AM (E.D. Va. Nov. 1, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2